 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
ADMINISTRATIVE SERVICES AGREEMENT
---------------------------------


         This Administrative Services Agreement (the "Agreement") is entered
into this 1st day of July, 2011 by and between GlynnTech, Inc, a New Jersey
corporation, with its principal office at 6 Minneakoning Road, Flemington, NJ,
08822("GlynnTech"), and Kenergy Scientific, Inc., formerly SpeechSwitch, Inc., a
New Jersey corporation, with its principal office at 6 Minneakoning Road,
Flemington, NJ, 08822 (the "Company").


         The Company desires to engage GlynnTech to provide certain
administrative services hereinafter described (the "Services"), and GlynnTech
desires to provide the Services, on the terms and subject to the conditions
hereinafter set forth.


         NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein set forth, the parties hereto agree as follows:


         1. Services


         1.1 During the term of this Agreement, GlynnTech shall provide, as
needed, the following Services to the Company:
 

  a. Contract review   b. Issuing sales orders   c. Invoicing   d. Collections  
e. Review inventory records, warehousing reports, etc.   f. Manage employee
records   g. Process payroll   h. Manage insurance coverages (health, liability,
etc)   i. Accounts Payable   j. Accounts Receivable   k. Expense reimbursement  
l. Vendor payments   m. Manage cash accounts   n. Maintain accounting records  
o. Provide office supplies   p. Manage quarterly review and year-end audit in
conjunction with outside auditors   q. Pay all support salaries of designated
personnel   r. Pay for ancillary variable and fixed office costs, including
rent, postage, phone, utilities and tech support.

 
         1.2 GlynnTech shall perform the Services in a timely and efficient
manner, in accordance with all applicable laws, regulations and ordinances, and
shall assign to each of the Services substantially the same priority as assigned
to services of like category performed in its own operations.
 
         2. Term
 
 
 

--------------------------------------------------------------------------------

 
 
         2.1 The term of this Agreement shall commence at the date hereof, and
shall continue for a period of one year, unless earlier terminated or extended
in accordance with the provisions of this Section 2.


         2.2 The term of this Agreement may be extended for additional one-year
periods upon written notice from the Company to GlynnTech at least 30 days prior
to the scheduled expiration thereof.


         2.3 This Agreement may be terminated, and any one or more of the
Services may be reduced in scope or eliminated in its entirety, at any time
during the term hereof upon 90 days' prior written notice from the Company to
GlynnTech.
 
         3. Fees
 
         In consideration for the Services, the Company shall pay to GlynnTech a
fee of $ 7,500.00 monthly during the term of this agreement. Changes to this fee
may be negotiated during the extension terms.
 
         4. Obligations and Relationship


          Both parties to this Agreement shall at all times act as independent
contractors and, notwithstanding anything contained herein, the relationship
established hereunder between the parties shall not be construed as a
partnership, joint venture or other form of joint enterprise. Except as
expressly authorized by a party hereto, no party shall be authorized to make any
representations or to create or assume any obligation or liability in respect of
or on behalf of the other party, and this Agreement shall not be construed or
constituting either party or the agent of the other party.


         5. Limited Liability; Indemnification


         5.1 GlynnTech shall not be liable to the Company for any loss, claim,
expense or damage, including indirect, special, consequential or exemplary
damages, for any act or omission performed or omitted by it hereunder so long as
its act or omission does not constitute fraud, bad faith or gross negligence.
GlynnTech shall not be liable to the Company for the consequences of any failure
or delay in performing any Services if the failure shall be caused by labor
disputes, strikes or other events or circumstances beyond its control and it
shall have provided prompt notice to the Company of its inability to perform
Services and the reason therefor.


          5.2 In any action, suit or proceeding (other than an action by or in
the right of the Company) to which GlynnTech or any agent or employee of
GlynnTech performing Services hereunder (an "Indemnitee") was or is a party by
reason of his or its performance or non-performance of Services, the Company
shall indemnify the Indemnitee and hold the Indemnitee harmless from and against
expenses, judgments, fines and amounts paid (with the consent of the Company) in
settlement actually and reasonably incurred by the Indemnitee in connection
therewith if the Indemnitee acted in good faith and provided that the
Indemnitee's conduct does not constitute negligence or misconduct.


         6. Confidentiality
 
 
 

--------------------------------------------------------------------------------

 
 
         Any and all information obtained by GlynnTech in connection with the
Services contemplated by this Agreement shall be held in the strictest
confidence and not disclosed to any other person without the prior written
consent of the Company.


         7. Notices


         All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery, if delivered in person against written
receipt therefor, or by nationally recognized overnight delivery service or (b)
five (5) days after mailing if mailed from within the continental United States
by postage pre-paid certified mail, return receipt requested to the party
entitled to receive the same:
 
 

If to GlynnTech:  GlynnTech, Inc.    6 Minneakoning Road    Flemington,
NJ  08822    Attention: Kenneth Glynn    Telephone: 908-788-0077    Facsimile:
908-788-3999      And if to the Company:  Kenergy Scientific, Inc.    6
Minneakoning Road    Flemington, NJ  08822    Attention: Kenneth Glynn   
Telephone: 908-788-0077    Facsimile: 908-788-3999 

 
          Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party's address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.


         8. Binding Effect


         This Agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties and their respective successors.


         9. No Third Party Beneficiaries


         This Agreement is solely for the benefit of the parties hereto and
shall not confer upon third parties and remedy, claim, cause of action or other
right in addition to those existing without reference to this Agreement.


         10. Entire Agreement


         This Agreement constitutes the entire agreement between the parties
with respect to the subject matters covered hereby and supersedes any prior
agreement or understanding between the parties with respect to those matters.
 
 
 

--------------------------------------------------------------------------------

 

 
         11. Assignment; Amendment; Waiver


         This Agreement is not assignable, except that upon the consummation of
the Merger, the rights and obligations of the Company shall inure to the
Surviving Corporation as successor in interest to the Company. Except as
provided in the immediately prior sentence, neither the rights nor the duties
arising hereunder may be assigned or delegated. This Agreement may not be
amended nor may any rights hereunder be waived except by an instrument in
writing signed by the party sought to be charged with the amendment or waiver.
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.


         12. Governing Law


         This Agreement shall be construed in accordance with and governed by
the laws of the State of New Jersey, without giving effect to the provisions,
policies or principles thereof relating to choice or conflict of laws.


         13. Headings


         The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
 
         IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
                                          GLYNNTECH, INC.




                                          By: ­
                                              ------------------------------
                                              Alex P. Glynn
                                              Vice President




                                          KENERGY SCIENTIFIC, INC.




                                          By:
                                              ------------------------------
                                              Kenneth Glynn
                                              President
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


